33 F.3d 65
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.GRUMMAN DATA SYSTEMS CORPORATION, Appellant,v.Shelia WIDNALL, Secretary of the Air Force, Appellee.
No. 93-1346.
United States Court of Appeals, Federal Circuit.
May 27, 1994.

GSABCA
VACATED AND REMANDED.
Before MAYER, Circuit Judge.
ON MOTION
ORDER
MAYER, Circuit Judge.


1
Grumman Data Systems Corp. moves for vacatur of that part of the decision of the General Services Administration Board of Contract Appeals that denied recovery of consultant fees in GSBCA No. 11799-C (11635-P) and for remand with instruction to grant such fees as permitted by this court's recent decision in Sterling Sys. Inc. v. NASA, no. 92-1552 (Fed.Cir. Jan. 28, 1994).  The Secretary of the Air Force does not oppose the remand, but opposes the instruction to the extent that it directs the granting of fees.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
The motion to vacate is granted.  The case is remanded to the Board for further proceedings in conformance with Sterling.